Reversed and Remanded and Majority and Concurring Memorandum
Opinions filed August 30, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00007-CR

                      THE STATE OF TEXAS, Appellant
                                         V.
                        VIDAL PAZ JUNIOR, Appellee

       On Appeal from the County Criminal Court at Law, Number 12
                          Harris County, Texas
                     Trial Court Cause No. 2263131

                          MEMORANDUM OPINION

      Appellee Vidal Paz Junior was charged by information with the offense of
criminal mischief. See Tex. Penal Code Ann. § 28.03(a). The trial court granted
appellee’s motion to quash and set aside the information. In a single issue,
appellant the State of Texas argues that the trial court erred in granting appellee’s
motion to quash. We reverse and remand.
                                I.     BACKGROUND

      On June 6, 2019, appellee was charged by information with the offense of
criminal mischief for allegedly damaging a car window by throwing an object at it.
See id. A complaint was drafted and transmitted to the District Attorney’s office.

      On September 25, 2019, appellee filed a motion to quash and set aside the
information in his case. On September 29, 2019, a three-day hearing began to
consider appellee’s motion. Appellee subpoenaed three individuals for the hearing:
Michelle McCardell, James Leitner, and Damon Drey.

      McCardell works for the Harris County District Attorney Division as an
administrative assistant at police intake. She testified that she served as the affiant
in appellee’s case after reviewing the information as presented to the District
Attorney’s office through the “DIMS summary.” McCardell explained that a DIMS
summary is “a narrative of the things that are—that a police officer or—that would
write, type into the JIMS management system.” According to McCardell, when she
signed as the affiant, she swore before an assistant district attorney that everything
she read and signed was true to the best of her ability. Furthermore, McCardell
testified that the officers testified, under perjury of law, that everything in the
DIMS summary was true.

      Leitner testified that he is an assistant district attorney and the bureau chief
of intake for the grand jury for the Harris County District Attorney’s Office. He
verified that he swore in McCardell as the affiant in appellee’s case. He testified
regarding the oaths administrative assistants take when they act as affiants.
According to Leitner, the assistants are sometimes given truncated versions of the
oath, but they understand the perjury implications of violating the oath when acting
as an affiant. Leitner asserted that most complaints did not address probable cause
unless the State was seeking an arrest warrant.
                                          2
      Officer Drey was the police officer with the Houston Police Department who
prepared the DIMS summary to report appellee’s alleged offense to the District
Attorney’s office. He testified that he could only change a submitted probable
cause summary if given access by the District Attorney’s Office.

      After testimony from the three witnesses, appellee continued to assert that
article 2.04 of the Texas Code of Criminal Procedure “requires that the affiant on a
complaint be the complainant.” See Tex. Code Crim. Proc. art. 2.04. According to
appellee, Officer Drey was the complainant because he made the original
complaint to the District Attorney’s office; additionally, appellee claimed that
McCardell had even testified that she was not the complainant in this case.

      On December 4, 2020, the final day of the hearing, the trial court announced
that it would be grant appellee’s motion to quash for two reasons: (1) McCardell
could not serve as the affiant because she did not possess first-hand knowledge of
appellee’s offense; and (2) the complaint was invalid because it did not include a
probable-cause summary. On the same day, the trial court issued a written order
granting appellee’s motion. The District Clerk notified the Harris County Sheriff
that the complaint against appellee had been dismissed. The State filed a timely
appeal.

                              II.   MOTION TO QUASH

      In a single issue, the State argues that the trial court erred by granting
appellee’s motion to quash.

A.    STANDARD OF REVIEW

      In reviewing the dismissal of an indictment, the appellate court must review
the trial court’s ruling under a bifurcated standard. State v. Krizan-Wilson, 354
S.W.3d 808, 815 (Tex. Crim. App. 2011). The court of appeals must give almost

                                         3
total deference to a trial court’s findings of facts that are supported by the record,
as well as mixed questions of law and fact that rely upon the credibility of a
witness. See id. However, the court of appeals applies a de novo standard of review
to pure questions of law and mixed questions of law and fact that do not depend on
credibility determinations. See id.; State v. Hatter, 634 S.W.3d 456, 461 (Tex.
App.—Houston [14th Dist.] 2021, pet. granted).

       We will uphold the trial court’s ruling if it was correct on any legal theory
applicable to the case. See Najar v. State, 618 S.W.3d 366, 373 (Tex. Crim. App.
2021) (“[A]ppellate courts may uphold a trial court’s ruling on any legal theory or
basis applicable to the case, but usually may not reverse a trial court’s ruling on
any theory or basis that might have been applicable to the case, but was not
raised.”).

B.     APPLICABLE LAW

       To begin a misdemeanor prosecution, the State presents either an indictment
or an information as a charging instrument. See Tex. Code Crim. Proc. Ann. art.
12.02; State v. Drummond, 501 S.W.3d 78, 81 (Tex. Crim. App. 2016); see also
Tex. Code Crim. Proc. Ann. art. 21.20 (“An ‘information’ is a written statement
filed and presented [o]n behalf of the State by the district or county attorney,
charging the defendant with an offense which may by law be so prosecuted.”).
When an information is used, an underlying complaint is also required. See Tex.
Code Crim. Proc. Ann. art. 21.22; Drummond, 501 S.W.3d at 81.

       “In the Code of Criminal Procedure, the term ‘complaint’ is used in three
different contexts,” including “as a prerequisite to an information.” Drummond,
501 S.W.3d at 81; see Tex. Code Crim. Proc. Ann. art. 21.22; see also Huynh v.
State, 901 S.W.2d 480, 481 n.3 (Tex. Crim. App. 1995). A complaint to support an
information is a sworn affidavit, duly attested to by the district or county attorney,
                                          4
that is made “by some credible person charging the defendant with an offense.”
Drummond, 501 S.W.3d at 81 (internal quotations omitted); Marshall, 570 S.W.3d
at 318 n.1 (internal quotations omitted); see Tex. Code Crim. Proc. Ann. art. 21.22.
The purpose of the complaint is to inform the defendant of the facts surrounding
the charged offense to permit him to prepare a defense to the charge. See Marshall,
570 S.W.3d at 318.

      The complaint’s affiant must be a “credible person.” Tex. Code Crim. Proc.
Ann. art. 21.22; see also Wells v. State, 516 S.W.2d 663, 664 (Tex. Crim. App.
1974); State v. Yakushkin, 625 S.W.3d 552, 561 (Tex. App.—Houston [14th Dist.]
2021, pet. ref’d). A “credible person” is any person that is competent to testify as a
witness. See Ealy v. State, 319 S.W.2d 710, 711 (Tex. Crim. App. 1958);
Yakushkin, 625 S.W.3d at 561. The affiant cannot be an attorney who is part of the
prosecution team. See Wells, 516 S.W.2d at 664; Yakushkin, 625 S.W.3d at 561.
This limitation precludes a single individual from being both the accuser and the
prosecutor. Wells, 516 S.W.2d at 664. However, an administrative assistant or an
investigator with the district attorney’s office is a credible person that may serve as
an affiant for a complaint. See Catchings v. State, 285 S.W.2d 233, 234 (Tex.
Crim. App. 1955); State v. Santillana, 612 S.W.3d 582, 588 (Tex. App.—Houston
[1st Dist.] 2020, pet. ref’d) (“A complaint filed by a secretary for the Harris
County District Attorney has been held to be a complaint by a ‘credible person,’
even though she did not have first-hand knowledge and based her affirmation on
information from a police report and an instrument signed by a police officer.”).

      Further, the complaint’s affiant does not have to be the person who
originally complained about the alleged offense to the district attorney. See
Yakushkin, 625 S.W.3d at 561–62 (concluding that Texas Code of Criminal
Procedure article 21.22 does not require that affiant, who signs the affidavit upon

                                          5
which information is based, “be the person who first notified the district or county
attorney of the offense”); Santillana, 612 S.W.3d at 587–88; Rose, 799 S.W.2d at
384. Nor does the affiant need to have personal or first-hand knowledge of the
facts alleged in the complaint. See Yakushkin, 625 S.W.3d at 561–62 (“[C]ourts
have long held that th[e] affiant can be . . . someone without personal knowledge
of the facts supporting the offense.”). Additionally, it is not necessary for a court
“to inquire into the nature of the knowledge upon which an affiant bases his factual
statements” in the complaint. Wells, 516 S.W.2d at 664.

C.    APPLICATION

      According to the State, the trial court erred in granting the motion to quash
because, under Texas law, (1) the affiant does not need to have first-hand
knowledge of an offense and (2) a complaint does not need to include sufficient
facts to establish probable cause. Thus, the State addresses both of the reasons the
trial court orally gave for granting the motion to quash.

      To the trial court, appellee argued that the complaint was deficient because it
lacked sufficient facts to establish probable cause. However, on appeal, appellee
concedes—and we have previously concluded—that a complaint does not need to
include sufficient facts to establish probable cause. See Yakushkin, 625 S.W.3d at
559. However, appellee argues that the affiant must: (1) be the person who made
the complaint before the prosecutor; (2) swear to the truth of the statements in the
complaint; and (3) sign and swear to the written complaint before the assistant
district attorney who first received the complaint. It would appear appellee raised
the second point to the trial court but raises the first and third points for the first
time on appeal. Appellee argues that the complaint was deficient because none of
the three conditions were met.



                                          6
      1.     The affiant does not need first-hand knowledge and does not need
             to be the person who made the complaint to the prosecutor.
      According to appellee, Officer Drey was the complainant in this case
because he first made the complaint concerning appellee’s offense to the District
Attorney’s Office. Furthermore, appellee asserts that Article 2.04 of the Texas
Code of Criminal Procedure requires that the complainant must be the affiant who
signs and swears to the complaint. See Tex. Code Crim. Proc. Ann. art. 2.04
(“Upon complaint being made before a district or county attorney that an offense
has been committed in his district or county, he shall reduce the complaint to
writing and cause the same to be signed and sworn to by the complainant, and it
shall be duly attested by said attorney.”).

      However, as discussed above, our court has previously addressed this
argument and concluded that affiant need not be the complainant:

      [A]ppellees are contending that the “affidavit” required to be attached
      to the information under article 21.22 must be sworn to by the person
      who “made the original complaint to the district attorney,” which
      according to appellees, usually is a “law enforcement officer.”
      ....

      Article 2.04 says that a district or county attorney is obligated to
      reduce to writing any complaint alleging an offense and to have the
      “complainant” sign the document. Article 21.22, however, does not
      require that the “affiant” who signs the affidavit upon which an
      information is based must be the person who first notified the district
      or county attorney of the offense. Nor does article 21.22 state that the
      affidavit filed with the information must be the “complaint”
      referenced in article 2.04. Under article 21.22, the “affidavit”
      supporting an information must be signed by a “credible person,” and
      courts have long held that this affiant can be a police officer, or
      someone else, including someone without personal knowledge of the
      facts supporting the offense.

      ....
                                              7
      Accordingly, we hold that article 21.22 imposes no requirement that
      the person signing the affidavit referenced in that article be the person
      who first reported the alleged offense to the district attorney. The
      affidavits accompanying the informations in the present cases do not
      violate article 2.04 for the reason appellees assert.
Yakushkin, 625 S.W.3d 562 (internal citations omitted). Thus, contrary to
appellee’s assertions, the affiant need not be the complainant, and the affiant need
not possess first-hand knowledge of the allegations in the complaint. See id.

      2.     The affiant properly swore to the statements in the complaint.

      Next, appellee argues that McCardell did not swear an oath indicating that
she had good reason to believe that appellee committed the alleged offense.
McCardell testified that Leitner administers the following oath to affiants:

      Do you swear that you have read the contents of the DIMS and the
      pleadings accurately reflect the allegations contained in the summary
      paragraph of the DIMS of each such charge you have prepared and is
      now before you; is that correct?

Leitner confirmed that the affiants swear to this oath before him. Accordingly,
appellee argues that McCardell did not specifically affirm under oath that she had
reason to believe that appellee had committed the alleged offense.

      It is true that a complaint “must show that the accused has committed some
offense against the laws of the State, either directly or that the affiant has good
reason to believe, and does believe, that the accused has committed such offense.”
See Tex. Code Crim. Proc. Ann. art. 15.05. The complaint in the current case
stated, “the undersigned affiant, who under oath says that he [sic] has good reason
to believe and does believe that . . . [appellee] did then and there unlawfully,
intentionally, and knowingly damage tangible property.” Additionally, McCardell
also testified that when she takes the oath, “That I swear to everything that I’ve
read and that I have signed everything as true to the best of my ability.” According
                                          8
to McCardell, violating the oath has perjury implications. Leitner confirmed that
“all typists in Intake Division know and understand that violating that oath has
perjury implications.” She further testified that “[she] would never sign a
complaint when [she] did not have good reason to believe the defendant committed
the offense that’s outlined in the complaint.”

      We further note that appellee has not cited any caselaw to support the
argument that the affiant did not properly swear to the statements in the complaint.
The record makes it clear that McCardell, as the affiant, swore that she had read
the underlying facts and had reason to believe that appellee had committed the
alleged offense. We conclude that the record does not support appellee’s
contention that McCardell did not swear to the statements in the complaint.

      3.     The complaint was sworn to before the proper individual.

      Appellee further argues that the complaint was deficient because it was not
sworn to before the attorney who first fielded the complaint.

      Article 2.04 states, in its entirety:

      Upon complaint being made before a district or county attorney that
      an offense has been committed in his district or county, he shall
      reduce the complaint to writing and cause the same to be signed and
      sworn to by the complainant, and it shall be duly attested by said
      attorney.

Tex. Code Crim. Proc. Ann. art. 2.04 (emphasis added). Officer Drey prepared the
DIMS report after calling the District Attorney’s Office and confirming that the
charge would be accepted for prosecution. The attorney who answered Officer
Drey’s call was Tiffany Alfred. Thus, to comply with Article 2.04, appellee asserts
that Drey needed to swear to the complaint before Alfred. We concluded above
that Drey did not need to be the one to swear to the complaint, but now address
appellee’s argument concerning whether Alfred needed to be the person before
                                              9
whom the affiant swore to the complaint.

      The Texas Code of Criminal Procedure uses the term “complaint” in
different contexts. See id. art. 21.22; Drummond, 501 S.W.3d at 81. Additionally, it
is worth noting that Article 2 is titled “General Duties of Officers.” Tex. Code
Crim. Proc. Ann. art. 2. In contrast, Article 21.22, titled “Information based upon
complaint,” specifically addresses complaints that serve as prerequisites to an
information:

      No information shall be presented until affidavit has been made by
      some credible person charging the defendant with an offense. The
      affidavit shall be filed with the information. It may be sworn to before
      the district or county attorney who, for that purpose, shall have power
      to administer the oath, or it may be made before any officer
      authorized by law to administer oaths.

Tex. Code Crim. Proc. Ann. art. 21.22 (emphasis added). Leitner, as an assistant
district attorney, was an individual authorized by law to administer oaths. See id.
art. 2.06 (noting that for purposes of making complaints to accompany
informations, “district . . . attorneys are authorized to administer oaths”).
Accordingly, we conclude that the State complied with Texas Code of Criminal
Procedure article 21.22 and that McCardell did not need to swear to the complaint
before Alfred.

      4.       Summary

      In summary, appellee concedes that the complaint did not need to include
sufficient facts to establish probable cause. And we agree with the State that the
affiant does not need first-hand knowledge of the facts alleged in the complaint.
We further conclude that the affiant need not be the individual who first made the
complaint, that the affiant in this case properly swore that she had reason to believe
that appellee committed the alleged offense, and that the complaint was sworn to

                                         10
before an individual authorized to administer oaths pursuant to Article 21.22.
Therefore, the trial court’s granting of the motion to quash was not supported by
any correct legal theory that was raised or on any theory or basis that might have
been applicable to the case, but was not raised. See Najar, 618 S.W.3d at 373.
Accordingly, we conclude that the trial court erred in granting appellee’s motion to
quash. We sustain the State’s sole issue.

                                III.   CONCLUSION

      We reverse the trial court’s order granting appellee’s motion to quash and
remand the case for further proceedings.




                                       /s/       Margaret “Meg” Poissant
                                                 Justice



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Justice Hassan concurring.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            11